MEMORANDUM **
Plaintiffs appeal the district court’s denial of their request for preliminary injunctive relief. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm. Because the parties are familiar with the factual and procedural history of this case, we need not recount it here.
“A plaintiff seeking a preliminary injunction must establish that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the public interest.” Winter v. Nat’l Res. Def. Council, 555 U.S. 7, 20, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008). Our sole inquiry in this interlocutory appeal is whether the district court abused its discretion in denying preliminary injunctive relief. Lands Council v. McNair, 537 F.3d 981, 986 (9th Cir.2008) (en banc); Sports Form, Inc. v. United Press Int'l, Inc., 686 F.2d 750, 752-53 (9th Cir.1982) (explaining limited scope of review).
After a thorough review of the record and consideration of the arguments made by the parties, we conclude the district *792court did not abuse its discretion in denying relief. We therefore affirm the order of the district court denying the motion for a preliminary injunction.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.